JOHNSON, C.J.
would grant the writ.
L Plaintiff filed the instant suit against Dauterive Hospital seeking personal injury damages he sustained when the head of the bed he was lying on after surgery fell from a sitting to laying position without warning. Plaintiff sought production of the bed for inspection. The defendant responded that the exact bed was not tagged, marked, identified or otherwise preserved and thus was not available for inspection. Plaintiff subsequently filed a motion to compel inspection pursuant to La. C.C.P. art. 1462. Although the trial court granted the motion to compel, the majority of the court of appeal reversed finding plaintiff failed to identify the bed “with reasonable particularity” as required by La. C.C.P. art. 1462.. In my view, the bed is clearly relevant to plaintiff’s suit against the hospital and he has a right to seek its production pursuant to La. C.C.P. arts. 1421 and 1422. Plaintiff asserted his medical records identify his room/bed as H.273-A. Thus, I find plaintiff has sufficiently identified the bed and agree with the trial court’s order compelling production of the bed for inspection.